DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2022 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 8 is/are obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, line 2: “extend between” should be “extends between”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, 7, 14-16, 18, and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at least some of the plurality of electrodes” in lines 5-6 and 7.  It seems these two “at least some of the plurality of electrodes” refer to different electrodes because they are located on two opposite surfaces.  It is suggested to be “at least first one of the plurality of electrodes” in lines 5-6 and “at least second one of the plurality of electrodes” in line 7.
Claim 1 recites “wherein the gas sensor is monolithically integrated on to the ASIC CMOS wafer” in lines 12-13.  It is unclear how the gas sensor comprising a semiconductor wafer that is an ASIC CMOS wafer is monolithically integrated on the ASIC CMOS wafer that is part of the gas sensor. 
All subsequent dependent claims 4, 7, 14-16, 18, and 21-23 are rejected due to their dependencies on the rejected base claim 1.
Claim 18 recites “at least some of the plurality of electrodes” in lines 1-2.  It is unclear which electrodes this limitation refers to.
Claim 21 recites “each of at least some of the plurality of electrodes located on either the first surface or second surface” in lines 1-2.  It is unclear which electrodes this limitation refers to.  It is suggested to be “the at least first one of the plurality of 
Subsequent dependent claim 22 is rejected due to its dependency on the rejected base claim 21.  
Claim 22 recites “the electrodes” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least first one of the plurality of electrodes” in line 1 and “the at least second one of the plurality of electrodes” in line 2. 
Claim 22 recites “the opposite surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7, 14-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatty (H.K. Gatty, A wafer-level liquid cavity integrated amperometric gas sensor with ppb-level nitric oxide gas sensitivity, J. Micromech. Microeng. 2015(25), 105013, page 1-10) in view of Pruitt (U.S. Patent Pub. 2017/0199147), and further in view of Montanya Silverstre (U.S. Patent Pub. 2016/0290946).
Regarding claims 1 and 15, Gatty teaches a gas sensor (Fig. 1; page 2, Col. 1, para. 3, line 2: amperometric NO gas sensor chip) comprising: 
an electrochemical film (Fig. 1(a): NafionTM layer and Electrolyte; page 2, Col. 2, para. 3, lines 8-10: the electrolyte used in the sensor was 5%wt H2SO4 liquid solution together with a NafionTM layer covering the microporous grid structure; here the NafionTM layer and the H2SO4 liquid solution are together deemed to be the electrochemical film); 
a plurality of electrodes coupled with the electrochemical film (Fig. 1(a): indicating the working electrodes WE, the reference electrode RE, and the counter electrode CE TM layer and Electrolyte), wherein at least some of the plurality of electrodes are located on a first surface of the electrolyte (Fig. 1(a): indicating the working electrodes with the NafionTM coating located on the upper surface of the Electrolyte), and wherein at least some of the plurality of electrodes are located on a second surface of the electrolyte (Fig. 1(a): indicating the RE and the CE located on the bottom surface of the Electrolyte through the NafionTM layer), and wherein the first surface of the electrolyte and the second surface of the electrolyte are opposite surfaces (Fig. 1(a): indicating the upper surface and the bottom surface are opposite surfaces); 
a semiconductor wafer (Fig. 1(a), 2: Si layer) coupled with the plurality of electrodes (page 2, Col. 2, last para., lines 1-2: the microporous grid structure of the working electrode was fabricated using an SOI wafer; page 3, Col. 2, para. 1, lines 6-7: a Pt layer covering all surfaces and micropores of the SOI wafer; thus the semiconductor wafer, i.e., the Si wafer, is deemed to be coupled with the WEs of the plurality of electrodes); and
a dielectric layer (Fig. 2(d): SiO2 layer) coupled between the electrochemical film and the semiconductor wafer (Fig. 2(b): the Si wafer is etched to form a cavity for storing the electrolyte; Fig. 2(d): indicating that the SiO2 layer coupled with the semiconductor wafer and the cavity in which the Electrolyte is stored), and wherein the dielectric layer comprises a cavity portion (Fig. 2(d): indicating the SiO2 layer having a cavity portion), 
wherein the gas sensor is configured such that a gas to be sensed passes through the electrolyte in a transverse direction from the first surface to the second 

Even if Gatty does not explicitly disclose the electrochemical film (for claim 1: Gatty only teaches the electrolyte used in the sensor was 5%wt H2SO4 liquid solution together with a NafionTM layer covering the microporous grid structure) or the electrochemical is a solid electrolyte (claim 15).
However, Pruitt teaches a “solid-state” electrochemical cell structure wherein a liquid electrolyte – found in traditional electrochemical cells – is replaced by the ionic conductive polymer membrane such as Nafion ([0024] lines 3-6).  Thus, Pruitt teaches the electrolyte is an electrochemical film ([0024] lines 5-6: the ionic conductive polymer membrane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatty by substituting the liquid electrolyte with the ionic conductive polymer membrane such as Nafion as taught by Pruitt.  The suggestion for doing so would have been that electrochemical film, i.e., the ionic conductive polymer membrane such as Nafion, is a suitable material for being the electrolyte in a gas sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  After the substitution of the electrolyte with the Nafion membrane, it would necessarily result in the WE located on the upper surface of the electrochemical film while the RE and CE located on the bottom surface of the electrochemical film, and 

Gatty does not explicitly disclose the semiconductor wafer is an application specific integrated circuit complementary metal oxide semiconductor (ASIC CMOS) wafer.
However, Montanya Silvestre teaches MEMS (Micro-ElectroMechanical System) sensors ([0002] lines 1-2), e.g., gas sensors ([0004] lines 3-4), which are generally manufactured with standard techniques of the semiconductor industry, starting from semiconductor substrates or wafers, e.g., silicon ([0006] lines 1-4).  Integrated electronic circuits, so called ASIC (Application Specific Integrated Circuits) are operatively coupled to MEMS sensors, and usually integrated in a separated die of semiconductor materials, which may be conveniently packaged with the MEMS sensor die within a single package, thus providing a compact packaged device ([0007] lines 1-6).  Thus, Montanya Silvestre teaches MEMS sensors being used as gas sensors comprise semiconductor wafer ([0006] line 3), wherein the semiconductor wafer is an application specific integrated circuit complementary metal oxide semiconductor (ASIC CMOS) wafer ([0007] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatty by substituting the silicon wafer with the ASIC CMOS wafer of the MEMS sensors as taught by Montanya Silvestre because application of the current and measuring of the resistance may be advantageously performed via the ASIC integrated within the substrate ([0046] lines 1-prima facie obvious. MPEP 2141(III)(A).
The designations “wherein the gas sensor is monolithically integrated on to the ASIC CMOS wafer” and “etched” for the cavity portion are deemed to be product-by-process limitations.  There is no apparent difference between the claimed gas sensor and the prior art device as taught by Gatty in view of Pruitt and Montanya Silvestre.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Further, the designation “configured such that a gas to be sensed passes through the electrolyte in a transverse direction from the first surface to the second surface” is deemed to be a functional limitation.  MPEP § 2114(II). The gas sensor as taught by Gatty in view of Pruitt and Montanya Silvestre is identical to the presently claimed structure, i.e., WEs and RE/CE are located on two opposite surfaces of the electrolyte, and would therefore have the capability to allow the gas to be sensed passing through the electrochemical film in a transverse direction from the first surface to the second surface.

Regarding claim 4, Gatty, Pruitt, and Montanya Silvestre disclose all limitations of claim 1 as applied to claim 1.  Gatty further discloses the semiconductor wafer (Fig. 2: 

Regarding claim 7, Gatty, Pruitt, and Montanya Silvestre disclose all limitations of claim 1 as applied to claim 1.  Gatty and Montanya Silvestre do not explicitly disclose a passivation layer between the electrochemical film and the semiconductor wafer.
However, Pruitt teaches a sensor structure generally includes a Si substrate, a SiO2 insulator layer overlying the substrate, and SU-8 adhesion layer overlying the insulator, a Nafion® membrane layer overlying the adhesive and a Pt electrode layer overlying the membrane (Fig. 1; [0022] lines 6-9).  Thus, Pruitt teaches a passivation layer (Fig. 1: the SU-8 layer) between the electrochemical film (Fig. 1: Nafion® membrane) and the semiconductor wafer (Fig. 1: Si substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatty and Montanya Silvestre by incorporating a passivation layer, i.e., the SU-8 layer, between the silicon wafer and the solid electrolyte as taught by Pruitt because the SU-8 adhesion layer promotes adhesion of the Nafion membrane to the underlying SiO2 and functions as a hydration/proton reservoir to enhance the overall operation of the sensor ([0027] lines 1-3, 5-6).



Regarding claim 16, the designation “wherein the electrochemical film and the plurality of electrodes form an electrochemical fuel cell” does not limit the claim to a particular structure because it is only the intended result of the structure of electrochemical film and the plurality of electrodes.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).

Regarding claim 21, Gatty teaches each of at least some of the plurality of electrodes located on the first surface, extend between the electrochemical film and the semiconductor wafer (Fig. 1(a): indicating each WE located on the upper surface extending between the NafionTM layer of the electrochemical film and the Si layer).

.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatty in view of Pruitt and Montanya Silvestre, and further in view of Watanabe (U.S. 7,306,712).
Regarding claim 18, Gatty, Pruitt, and Montanya Silvestre disclose all limitations of claim 1 as applied to claim 1.  Gatty, Pruitt, and Montanya Silvestre do not explicitly disclose at least some of the plurality of electrodes comprise a porous material such that a gas to be sensed and/or reactants are able to pass through the at least some of the plurality of electrodes.
However, Watanabe teaches a gas sensor for measuring gas concentration (Col.1, lines 7-8).  The electrode 203 and/or 204 is a porous electrode which is made of carbon and carriers a catalyst (Col. 10, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatty, Pruitt, and Montanya Silvestre by utilizing porous electrodes as taught by Watanabe because the porous electrode enables the measurement gas access to the proton conductive layer through the electrode (Fig. 4; Col. 10, lines 58-59).  Further, the designation “such that a gas to be sensed and/or reactants are able to pass through the at least some of the plurality of electrodes” is for the intended result and does not limit the claim scope.  Claim scope is not limited by claim language that suggests or makes optional but does not require .
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatty in view of Pruitt and Montanya Silvestre, and further in view of Roesch (U.S. 7,770,432).
Regarding claim 23, Gatty, Pruitt, and Montanya Silvestre disclose all limitations of claim 1 as applied to claim 1.  Gatty, Pruitt, and Montanya Silvestre do not explicitly disclose wherein the plurality of electrodes form a comb or meander structure.
However, Roesch teaches a sensor element for determining the concentration of particles in gas mixtures (Col. 1, lines 7-9).  The sensor element 10 includes two measuring electrodes 14, 16, which are preferably developed as interdigital electrodes that are interleaved with each other (Fig. 1-2; Col. 3, lines 16-19).  The use of interdigital electrodes as measuring electrodes 14, 16 advantageously makes possible an especially accurate determination of the electrical resistance and the electrical conductivity of the surface material located between measuring electrodes 14, 16 (Col. 3, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatty, Pruitt, and Montanya Silvestre by employing interdigital electrodes, i.e., with a comb or meander structure, as taught by Roesch because it provides accurate measurements, e.g., the determination of the electrical resistance and the electrical conductivity of the surface material located between measuring electrodes (Col. 3, lines 19-23).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 14-16, 18 and 21-23 has/have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795